Citation Nr: 1431218	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder (claimed as interstitial pneumonitis, pulmonary fibrosis, and decreased lung capacity), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and observers, J.M. & R.M.


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to October 1967. 

This matter is on appeal from an April 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran testified before a Decision Review Officer (DRO) during a formal hearing held at the RO in Atlanta, Georgia.  In June 2014, the Veteran testified before the undersigned Veterans Law Judge during a Video Conference hearing at the RO.  Transcripts of these hearings have been associated with the claims file.  

The Veteran, through his attorney, submitted additional evidence in October 2013.  That evidence included a waiver of AOJ consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's chronic respiratory disorder, currently diagnosed as interstitial pneumonitis, pulmonary fibrosis, and pulmonary interstitial fibrosis, is related to his active service, to include herbicide exposure.


CONCLUSION OF LAW

Service connection for a chronic respiratory disorder, currently diagnosed as interstitial pneumonitis, pulmonary fibrosis, and pulmonary interstitial fibrosis, is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION



The Veteran argues, in pertinent part, that his chronic respiratory disorder, currently diagnosed as interstitial pneumonitis, pulmonary fibrosis, and pulmonary interstitial fibrosis is the proximate result of his in-service exposure to herbicides. 

The record reflects that the Veteran had service in the Republic of Vietnam from August 29, 1967 to August 27, 1968; on that basis, exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases. 38 C.F.R. §§ 3.307 , 3.309 (2013); see also 78 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Lung/respiratory disorders (such as interstitial pneumonitis, pulmonary fibrosis, and pulmonary interstitial fibrosis) are not included among the list of diseases in 38 C.F.R. §§ 3.307 and 38 C.F.R. 3.309(e).  However, and rather significantly, a veteran is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).

The evidence of record includes four (4) medical opinions in support of the Veteran's claim from Drs. Staton, DelFavero, and Bush, which relate his currently diagnosed respiratory disorders to his in-service herbicide exposure.  Specifically, in May 2013, Dr. Staton opined that "it is highly likely that [the Veteran's] lung disease is due to his exposure to Agent Orange during active military service...which led to the development of his pulmonary fibrosis."  In June 2013, Dr. DelFavero opined that "it is highly likely that his [pulmonary fibrosis] is due to his [in-service] exposure to Agent Orange...which led to the development of his pulmonary fibrosis."  In October 2013, Dr. Bush opined that it is "as likely as not there is a nexus between [the Veteran's] active military service in Vietnam and his subsequent development of 'pulmonary interstitial fibrosis' and that the herbicide exposure was "the proximate cause of the development of 'pulmonary interstitial fibrosis'."  Dr. Bush provided a lengthy discussion of the Veteran's case and included rationale with supporting treatise citations to support his positive opinion.  

There are no competent medical opinions to the contrary.  Rather, the RO appears to have relied on studies by the National Academy of Sciences that did not include interstitial pneumonitis, pulmonary fibrosis, and pulmonary interstitial fibrosis on the list of diseases presumed to be related to herbicide exposure.  Very little deference was given to the aforementioned positive opinions.

Thus, in light of the positive private medical opinions and the lack of competent medical evidence to the contrary, the Board finds that service connection for the Veteran's chronic respiratory disorder, currently diagnosed as interstitial pneumonitis, pulmonary fibrosis, and pulmonary interstitial fibrosis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


As indicated, the Board grants service connection for the Veteran's chronic respiratory disorder which constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

ORDER

Service connection for a chronic respiratory disorder, currently diagnosed as interstitial pneumonitis, pulmonary fibrosis, and pulmonary interstitial fibrosis, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


